 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcKesson Wine & Spirits Co., A Division ofForemost-McKesson, Inc. and General TeamstersLocal 137, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Petitioner. Case 20-AC-31September 20, 1977DECISION ON REVIEW AND ORDERBy CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing' was held before a Hearing Officer of theNational Labor Relations Board. After the hearingand pursuant to National Labor Relations BoardRules and Regulations, Series 8, as amended, theRegional Director for Region 20 issued a Decisionand Order dismissing the petition. Petitioner filed arequest for review, which was granted by the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:On July 6, 1976, Teamsters, Chauffeurs, Ware-housemen and Helpers Local 684, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (herein IBTLocal 684), was certified as the bargaining represen-tative of an appropriate unit of clericals employed bythe Employer.2Subsequent to the election held onFebruary 19, 1976, but prior to the issuance of thecertification, IBT Local 684 and Petitioner mergedunder the procedures established by the Internation-al, with Petitioner being the surviving Local. By letterdated July 28, 1976, Frank Wood, the secretary-treasurer of Petitioner, notified the Employer of themerger and that it would be taking IBT Local 684'splace in representing these employees.The Employer refused to recognize Petitioner as asuccessor to IBT Local 684 and on August 13, 1976,filed an RM petition. Petitioner then filed a petitionin Case 20-AC-29, seeking an amendment to thecertification. The cases were consolidated, and bothpetitions were dismissed on September 30, 1976-theI Teamsters, Chauffeurs, Warehousemen & Helpers Local 684 is theIntervenor in this proceeding.2 The unit description was:RM because an election had been held in the sameunit within the previous year and the AC becausethere was no evidence of employee participation inthe merger decision. The instant case is based on asecond AC petition filed by Petitioner, in which itclaims that the unit employees have since beenafforded the opportunity to express their desires withrespect to the change in representative.The Regional Director found, in accordance withthe contentions of the Employer and Intervenor, thatPetitioner is not a successor to IBT Local 684,essentially because she found that, rather than askingthe unit employees their desires with respect to themerger, they were merely informed of the merger,after the fact, and asked at that time whether theywished to have Petitioner represent them. TheRegional Director also found that Intervenor, con-trary to its contentions, is not a successor to IBTLocal 684 inasmuch as it does not meet the test ofcontinuity of leadership and representation.While we agree with the latter finding, for thefollowing reasons we find, contrary to the RegionalDirector, that Petitioner is a successor to IBT Local684 and shall amend the certification accordingly.In her decision, the Regional Director has fully setout the facts surrounding the merger of Petitionerand IBT Local 684, including the creation ofIntervenor, as well as the procedure used byPetitioner in obtaining ratification of the mergerfrom the unit employees. These essential facts are notin dispute. Thus, she found that in the spring of 1976some members of IBT Local 684's executive boardbegan examining the possibility of a merger withPetitioner. The merger was discussed by members ofboth boards, and on July 13, 1976, the proposal wasapproved by the International, which determinedthat Petitioner would be the surviving Local withjurisdiction over IBT Local 684's assets, territory, etc.On July 20, 1976, the merger was discussed at thefinal meeting of IBT Local 684's executive board andapproved without any member's expressing dissent.By virtue of the merger, all of the approximately 900members of 684 were transferred to Petitioner andissued cards from that Local. Although the member-ship of the two Locals were not given an opportunityto voice their approval or disapproval of this action,it appears that the merger was in accordance with theInternational's constitution and has been dulyrecorded with the Labor Department.At the time of the merger IBT Local 684 hadcollective-bargaining agreements with some 57 em-ployers, all save 6 of which have since recognizedAll office clerical employees employed at the Employer's place ofbusiness in Eureka, California; excluding all other employees, guardsand supervisors as defined in the Act.232 NLRB No. 39210 McKESSON WINE & SPIRITS CO.Petitioner as the successor to IBT Local 684.Subsequent to the merger several persons who hadbeen members of the defunct IBT Local 684 filedprotests over the merger with the International. TheInternational denied these protest, affirming thevalidity of the merger under its procedures. However,this dissenter group coalesced into an independentunion, adopting its own constitution and bylaws andelecting its own officers. This independent, designat-ed as Teamsters, Chauffeurs, Warehousemen &Helpers, Local 684 (Intervenor), has intervened inthese proceedings, claiming it is a continuation of thedefunct IBT Local 684, or at least a successor,although no longer affiliated with the International.Although the Regional Director failed to makespecific findings in this regard, it is clear from therecord that Petitioner has the same national unionaffiliation as the certified Local does and has thesame negotiation and grievance procedures: thesame elected official has negotiating authority; andthe offices, insignia, membership and executivemeeting schedules, mailing address, dues and initia-tion fees, and publications are the same as those ofthe certified Local. In contrast, Intervenor has anewly adopted and different constitution from thecertified Local and, while two of its officers wereformerly officers of the defunct local, the rest of itsstructure is essentially different.With respect to Petitioner's efforts to obtainratification of the merger from the unit employees,the Regional Director found, in accordance with therecord, that on September 15, 1976, Joe Davis,previously secretary-treasurer of IBT Local 684, whonow holds the office of business representative withPetitioner, gave five notices to a unit employee, whoin turn left a notice on each unit employee's desk.The notice announced a meeting to be held at a localinn on September 21, 1976, for the purpose ofconducting a vote among unit employees to deter-mine whether they approved the merger. Only two ofthe five unit employees appeared at the designatedtime and place,3and both marked ballots in secretwhich asked the question, "Are you in favor of beingrepresented by Teamsters Local 137?" The resultsshowed that both ballots were marked "Yes."3 The notice, contained in the record, was a form prepared by the unionwhich was amended to specify the time and place of the meeting, which wefind sufficiently clear to constitute adequate notice. The record furtherAlthough Intervenor argues that the notice of themeeting was ambiguous as to time, place, andpurpose, and that the employees were not askedwhether or not they approved the merger, but onlywhether they wished to be represented by Local 137or no union, the Board has held, under similarcircumstances, that subsequent ratification by bar-gaining unit employees of a previously accomplishedmerger is a sufficient basis for granting an amend-ment to a certification. Ocean Systemns, Inc.. 223NLRB 857, 860 (1976).Inasmuch as the record shows that there has beenno substantial irregularity in the procedures utilizedin obtaining ratification, in that the notice wasadequate and all bargaining unit employees weregiven the opportunity to discuss the matter andindicate their desires in secret, and as Petitioner hasdemonstrated that the continuity of the bargainingrepresentative has not been broken because it retainsIBT Local 684's constitutional framework, duesstructure, and elected officials who have authority tonegotiate collective-bargaining agreements and pro-cess grievances, we find no reason for not grantingPetitioner's request and shall therefore amend thecertification in Case 20-RC-13246 to reflect thecorrect name of the certified Union. This amendmentof the certification is not to be considered as a newcertification or recertification.ORDERIt is hereby ordered that the petition to amend thecertification filed by General Teamsters Local 137,affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, be, and it hereby is, granted, and that theCertification of Representative issued in Case 20-RC-13246 be amended by substituting "GeneralTeamsters Local 137, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America" for "Teamsters,Chauffeurs, Warehousemen and Helpers Local 684,affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America."shows that the meeting was delayed 10 to 15 minutes to allow time for latearrivals. Finally, there is some indication in the record that those employeeswho did not attend were otherwise occupied on personal matters.211